Citation Nr: 1327463	
Decision Date: 08/27/13    Archive Date: 09/05/13

DOCKET NO.  09-28 044A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right knee arthritis.

2.  Entitlement to service connection for left knee arthritis.

3.  Entitlement to service connection for right index finger arthritis.

4.  Entitlement to service connection for left index finger arthritis.

5.  Entitlement to service connection for right shoulder disability, to include bursitis.

6.  Entitlement to service connection for low back disability, including degenerative disc disease.  



REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to April 1994.

This appeal initially came before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) on appeal from a rating decision of the VA Regional Office (RO) in St. Petersburg, Florida.  

The Veteran was afforded a Travel Board hearing in May 2012 before the undersigned Veterans Law Judge sitting at St. Petersburg, Florida.  The transcript is of record.

By decision dated in September 2012, the Board reopened the claims of entitlement to service connection for arthritis of the right and left index fingers, right and left shoulder disorders, and a low back disability.  These matters, to include service connection for right and left knee arthritis were remanded for further development. 

By rating decision in April 2013, service connection for left shoulder tendinopathy and acromioclavicular (AC) arthropathy was granted.  This is the full grant of this benefit sought on appeal and it is no longer for appellate consideration.

Following review of the record, the issues of entitlement to low back disability, a right shoulder disorder, and degenerative joint disease of the right knee are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Right index finger disability was not manifest in service and is unrelated to service; arthritis was not manifested within one year of separation from service.

2.  Left index finger disability was not manifest in service and is unrelated to service; arthritis was not manifested within one year of separation from service.

3.  A left knee disability was not manifest in service and is unrelated to service; arthritis was not manifested within one year of separation from service.


CONCLUSIONS OF LAW

1.  Right index finger disability was not incurred in or aggravated by service, nor may arthritis be presumed to have been incurred therein. §§ 1101, 1110, 1112, 1131, 1137, 5103, 5107 (West 2002 & Supp. 2013): 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309. (2013).

2.  Left index finger disability was not incurred in or aggravated by service, nor may arthritis be presumed to have been incurred therein. §§ 1101, 1110, 1112, 1131, 1137, 5103, 5107 (West 2002 & Supp. 2013): 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309. (2013).  

3.  Left knee disability was not incurred in or aggravated by service nor may arthritis be presumed to have been incurred therein. §§ 1101, 1110, 1112, 1131, 1137, 5103, 5107 (West 2002 & Supp. 2013): 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309. (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he has bilateral index finger arthritis and a left knee disability, to include as due his diving duties during service, for which service connection is warranted.  He presented testimony on personal hearing in May 2012 to the effect that he made many dives in service and that in talking to friends, he realized that his arthritis symptoms were related to his diving.  He stated he was positive that the problem with his index fingers resulted from handling of mechanical instruments and said that at his retirement physical, he told the examiner that he had broken his fingers.  He related that he had trauma to the knees in service.  The Veteran's representative stated that questions related to the effects of saturation diving should be directed to the VA Director of Compensation and Pension for an opinion, and that the opinion of an unqualified physician's assistant [VA examination in December 2012] should not have been accepted.

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met in this instance regarding the Veteran's claim of entitlement to service connection for right and left index finger arthritis and degenerative joint disease of the left knee.  There is no issue as to providing an appropriate application form or the completeness of the application.  VA notified the Veteran in January and April 2008 of the information and evidence needed to substantiate and complete the claims. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claims and affording VA examinations.  The Veteran presented testimony on personal hearing before a Member of the Board in May 2012.  The issues were discussed and questions were asked that were designed to elicit evidence that may have been overlooked.  The Board finds that there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 38 C.F.R. § 3.159(c).  The question as to whether the issues should be referred to VA's Director of Compensation and Pension for an opinion will be addressed below.  The claims of entitlement service connection for right and left index finger arthritis and degenerative joint disease of the left knee are ready to be considered on the merits.

Pertinent Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service. 38 C.F.R. §§ 3.303, 3.306, 3.306 (2013).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may legitimately be questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303 (2013).

Service connection for certain diseases, such as arthritis, may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2013).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service. 38 C.F.R. § 3.307(a).

Factual Background.

The Veteran's service treatment records record no specific complaints referable to the right or left index fingers or left knee.  The Veteran gave a history of multiple finger fractures on examination in 1986 and 1991.  No abnormality was found.  All other examinations make reference only to a fracture of the right knee and right ankle (prior to service).

A July 1982 examination for diving purposes noted that he sustained a diving accident involving loss of consciousness at around 150 feet while in 80-degree water.  He regained consciousness at 30-40 feet and was recompressed.  It was recorded that he had no residual signs or symptoms of the incident.  When examined in March 1994 prior to retirement from active duty, the Veteran indicated that he had swollen or painful joints, broken bones, arthritis, rheumatism, or bursitis, but denied a trick or locked knee on the Report of Medical History.  The examining authority elaborated on the circumstances of the appellant's complaints but did not refer to an index finger or left knee problem.  The upper and lower extremities and musculoskeletal system were evaluated as normal and no pertinent defects were recorded.  

The Veteran was afforded a VA examination in February 1997 pursuant to claims unrelated to this appeal.  No complaints or findings pertaining to the right or left index fingers or left knee were noted.

A claim of entitlement to service connection for arthritis of the left and right index finger as the result of injury as a Navy diver was received in February 1998.

VA outpatient records dating from 1997 reflect that in March 1999, the Veteran complained of joint pain, especially in the fingers, that was not relieved by Ibuprofen.  Following examination, the assessments included degenerative disease of the distal interphalangeal joints of both hands that were tender to touch.  In May 1999, the Veteran was reported to be a new patient and complained of arthritis in the fingers, among other joints.  It was recorded that he had pain in the proximal distal interphalangeal joints.  An assessment of degenerative joint disease/osteoarthritis of the hands was noted.  In July 1999, the Veteran indicated that he had left knee pain of a month's duration.  Left knee tenderness was elicited at the medial aspect.  An X-ray of the left knee showed no bony or soft tissue abnormalities and no joint space narrowing or erosions were identified.  The impressions included bilateral knee effusions with the left knee described as normal.  In August 2000, an X-ray of the left knee was interpreted as showing minimal degenerative arthritis in the patellofemoral joint.  A VA physical therapy consultation in October 2000 indicated that the Veteran had developed bilateral knee pain one year before after he returned to a standing position after performing 1/2 squats with weights.  

The Veteran was afforded a VA examination in October 2008 and, among other things, stated that the onset of a left knee condition was during military service during the 1980s.  He reported left knee pain from overuse as a diver and from physical training, running, and hauling heavy equipment.  He denied a specific injury.  In February 1997, he provided history to the effect that he developed bursitis in both shoulders while lifting weights in 1986.  The examiner noted that service treatment records were negative for left knee complaints.

The appellant also provided history of onset of right and left hand conditions during the 1980s related to overuse from diving duties, and banging his hands in the dark and 'busting knuckles.'  He indicated that there was no specific injury of significance.  The examiner noted that service treatment records were negative for a hand condition. 

A comprehensive physical examination was performed and X-rays were obtained.  Following examination, the diagnoses included no objective evidence to support a left knee condition (claimed as degenerative joint disease) and bilateral degenerative arthritis of the hands.  The examiner opined that it would be mere speculation to offer a cause of the condition.

The Veteran underwent a VA examination in December 2012.  The examiner provided clinical authority related to the long-term effects of diving that included musculoskeletal ramifications.  It was noted that localized joint pain was the most common manifestation of decompression sickness and that joints appeared particularly vulnerable to the development of gas bubbles because local regions of negative pressure were created during the movement of lubricated articular surfaces.  It was reported that pain generally developed within an hour of surfacing and gradually increased over the next one to two days.  The examiner stated that the elbow and shoulder were affected three times more commonly than the knee and hip, that motion of the joint usually did not worsen the pain, and that localized tenderness and signs of inflammation were rarely seen.  

The examiner also noted that Training Letter 07-04 pertaining to delayed arthritis, osteoarthritis, dysbaric osteonecrosis, or osteoarthritis secondary to compression arthralgia, due to diving was reviewed.  The examiner quoted from the Training Letter noting that compression arthralgia was a painful condition of the knees, shoulders back, hips, neck, ribs, and occasionally low back that increased external pressure and occurred during rapid compression that might result from interference with joint lubrication.  It was reported that this in turn might affect joint function and potentially lead to arthritis, especially after repeated dives, with osteoarthritis particularly of shoulders, hips occurring months to years after diving due to decompression sickness.  She related that arthritis of the of joints could occur following compression arthralgias mainly in saturation divers, and that initial pain occurred mainly in knees, shoulders, fingers, back, hips, neck and ribs.

The examiner indicated that the claims folder was reviewed and provided a detailed chronology of pertinent clinical and background history dating from service.  A comprehensive physical examination was performed.  Following examination, the examiner diagnosed left knee arthritis and bilateral finger arthritis, and opined that these were less likely than not related to service.  The rationale provided for this opinion was that service treatment records were silent for complaints or documentation of any left knee and finger complaints or condition.  It was also opined that left knee and bilateral finger arthritis were less likely than not caused by or the result of the Veteran's duties in service as a diver because there were no decompression-related left knee or finger arthralgias in proximity to decompression sickness to result in delayed arthritis.  

Received at the hearing in May 2012 were physician's nexus statements purportedly from C. R. Gaiser, Board Certified in General Orthopedics, dated in February 2012 advising that "Diving may have contributed to his arthritis" of the right and left index fingers and left knee, as well as several other disorders. 

Legal Analysis

Service connection for left and right index finger arthritis and degenerative joint disease of the left knee. 

The Board has carefully reviewed the evidence but finds that service connection for the left and right index fingers and a left knee disorder, including arthritis, is not warranted.  Service treatment records are completely silent for index finger and left knee complaints, to include on retirement examination report in March 1994.  The appellant clearly denied a knee problem at that time, and the upper and lower extremities and musculoskeletal system were evaluated as normal.  The record reflects that after service, the Veteran filed claims for several disabilities in December 1996 that did not include a left knee problem or an index finger condition.  He was afforded a VA examination in February 1997 where medical history and complaints were delineated but did not refer to any symptomatology involving the left knee or fingers.  There is no documentation showing treatment for the left knee or index fingers immediately after discharge from active duty.  As such, the Board must find that even if the Veteran sustained an injury to the index fingers or the left knee as contended, this did not result in any chronic residuals. See 38 C.F.R. § 3.303.  Therefore, service connection for the right and left index fingers and the left knee is not warranted as directly related to active duty.  

The Board observes that the first indication of any disorder affecting the index fingers and left knee is shown in 1999.  This is five years after discharge from active duty.  Left knee arthritis was diagnosed in 2000.  Moreover, when voicing his complaints regarding the left knee during that time frame, the appellant indicated that his symptoms were of recent onset.  In view of such, the Board finds that the presumption of service connection for arthritis of the index fingers and left knee does not attach.  This is because arthritis did not manifest within one year of separation from service.  As such, arthritis of the index fingers and left knee may not be presumed to have been incurred in service. See 38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The Veteran also advances the theory that arthritis in the left knee and index fingers is related to diving duties during active duty.  He has provided clinical evidence in support of his contentions that there is a relationship between diving and the subsequent development of arthritis.  The Board notes, however, that when afforded a VA examination in December 2012, the VA examiner determined that bilateral index finger and left knee arthritis were less likely than not related to diving duties in service.  The rationale for the opinion was based on recognized clinical authority and the diving guidelines provided by the Veteran in Training Letter 07-04 as detailed above.  This included the fact that service treatment records did not document any decompression-related left knee or finger arthralgias in proximity to decompression sickness to result in delayed arthritis.  The Board observes that the appellant and his representative question the expertise of the examiner in providing an opinion in this regard.  It is pointed out, however, that although the Veteran had a board-certified physician, Dr. Gaiser, submit an opinion in support of the claim, his mere statement that 'diving may have contributed to his arthritis' did not counter and is not contrary to what was noted in the clinical authority and Training Letter cited by the VA examiner.  The fact that diving may contribute to arthritis is well established.  However, the circumstances of the Veteran's case may be distinguished in that service treatment records did not reflect evidence of treatment for index finger or left knee compression arthralgias potentially leading to a subsequent diagnosis of arthritis.  It is not indicated that Dr. Gaiser reviewed the Veteran's records, and his statement was overly broad, vague, and equivocal.  He did not provide any rationale in support of the claims.  As such, the Board finds that the VA examiner's opinion is far more probative that the general statement of the Veteran's private physician because it was based on a review of the record, clinical authority and diving guidelines provided by the Veteran. 

The Board recognizes that lay assertions may serve to establish a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a) (West 2002 & Supp. 2013; 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (2007); see Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Thus, the Veteran's statements as to injury in service and continuing symptoms since service constitute competent evidence.  

In considering the lay and clinical history as reported above, the Board observes that there is no documentation of treatment for the left knee or index fingers as the result of injury in service.  Rather, the service department records reflect normal musculoskeletal findings at service discharge.  There is no reliable post service showing of any continuity of in-service left knee or bilateral index finger symptomatology.  See 38 C.F.R. § 3.303.  Left knee complaints were not shown for five years after discharge from service and were noted to be or recent onset.  Similarly, bilateral index finger arthritis was not diagnosed until five years after discharge from active duty.  Furthermore, when examined for VA compensation and pension purposes in December 2012, the VA examiner stated that the claims folder was reviewed and found that it was less likely than not that current left knee and index finger disability was not related to military service, including diving duties, because service treatment records did not document any complaints in this regard.  This opinion, based on rationale as reported above is reliable and constitutes negative evidence.

Under the circumstances, the Board concludes that there is no reliable and probative evidence that either bilateral index finger or left knee arthritis is related to service or to any incident therein.  The Board thus finds that the preponderance of the evidence is against the claims and service connection is denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

Service connection for right index finger disability, including arthritis, is denied.

Service connection for left index finger disability, including arthritis, is denied.

Service connection for left knee disability, including arthritis, is denied.


REMAND

The Board finds that further development is warranted with respect to the claims of entitlement to service connection for the right knee, right shoulder and low back disorders.

Review of the Veteran's service treatment records reflects that on service entrance examination in May 1977, the Veteran was noted to have sustained a broken leg with fracture of the right ankle in 1975, as well as injury to the right patella that was noted to have recovered.  Physical examinations performed for various purposes throughout service refer to his having a fracture of the right knee or right patella or right kneecap that had resolved.  In January 1982 the appellant was seen for complaints of right knee pain at the lateral aspect of the right patella diagnosed as possible muscle strain or tendon.  In February 1982, improvement of right knee symptoms was noted.  Following examination, an assessment of ligamentous re-injury secondary to rapid resumption of running was rendered.  The evidence thus reflects that the Veteran had a pre-existing injury of the right knee at service entrance although it was noted to have resolved.  As such, the question of whether there was aggravation of the pre-existing disability is appropriate or whether there was superimposed pathology on that pre-service disorder.  

The record discloses that when the appellant underwent VA examination in December 2012, the examiner provided an opinion to the effect that right knee strain in service resolved without residuals, but also indicated that it was at least as likely as not caused by or a result of service because the "enlistment physical was silent for and STRs [service treatment records] documented this condition."  The Board finds, however, that this opinion is flawed.  Not only did the examiner not consider whether a pre-existing right knee disorder increased in severity in service, or sustained superimposed trauma by re-injury, but there is also an incongruity between her conclusions that right knee strain in service resolved but was as likely as not related to service.  The Board is thus of the opinion that the matter should be returned to the examiner address the omissions and discrepancy. 

As to the low back, service treatment records reflect that the appellant was seen twice in March 1994, the month prior to retirement from active duty, for low back complaints diagnosed as musculoskeletal mechanical low back pain.  A history of lumbar paraspinal back pain and spasm was recorded on service retirement examination in March 1994.  In December 2012, as with the right knee, the VA examiner similarly opined that lumbar strain in service resolved without objective residuals, but once again concluded that lumbar strain was at least as likely as not caused by or a result of service because the "enlistment physical was silent for and STRs [service treatment records] documented this condition."  As such, clarification of this inconsistency is also warranted.  

The Board would also point out that the Veteran is service connected for degenerative disc disease of the cervical spine for which he has undergone surgery.  He asserts that he has chronic low back pain.  The Board notes that when determining service connection, all theories of entitlement, direct and secondary, must be considered. Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  As such, the Veteran should be afforded a new orthopedic examination that addresses whether a low back disorder might be secondary to or aggravated by service-connected cervical spine disease. See 38 C.F.R. § 3.310 (2013); See also Allen v. Brown, 7 Vet. App. 439 (1995). 

As to the right shoulder, the VA examiner in December 2012 rendered an opinion to the effect that a current right shoulder disorder was less likely than not caused by or the result of service because service treatment records were silent for complaints of documentation of any right shoulder condition.  The Board observes, however, that this statement of the facts is erroneous to some extent.  This is because service treatment records do indeed reflect that on service retirement examination in March 1994, it was noted that there was a history of bilateral shoulder bursitis that responded to anti-inflammatories and rest.  In this regard, a medical opinion based on an inaccurate factual premise is not probative. Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  As such, the Board finds that this matter must also be remanded for another review of the record and opinion.

Therefore, on the Board's review of the evidence relative to the right shoulder, low back, and right knee, it is found that additional clarification is required from the examiner, or a similarly situated examiner.  A new examination may be requested if indicated.

Accordingly, this case is REMANDED for the following actions:

1.  Send the Veteran VCAA notice as to what is required to establish service connection on a secondary basis, to include aggravation.

2.  Return the claims file and examination report to the examiner who did the December 2012 examination.  If this examiner is unavailable forward the record to a similarly situated examiner for review.  If it is determined that additional examination is indicated to respond to the following, such examination should be scheduled.  The claims folder must be made available to the examiner.  After a thorough review of the evidence, the examiner should provide an opinion with supporting rationale as to whether it is at least as likely as not (50 percent probability or better): 

a) There was any permanent increase in severity of the pre-existing right knee disorder in service, to include as the result of reinjury in January 1982 or the Veteran's diving duties? 

b) Any right knee disability in service represented no more than natural progression of any pre-existing symptoms. 

c) There is a relationship between current right knee disability (arthritis, status post surgery) and inservice right knee symptomatology? 

d) There is a relationship between a current low back disorder and in-service low back symptomatology? 

e) A current low back disorder is secondary (proximately due to) or has increased in severity (aggravated by) by the service-connected cervical spine disc disease?

f) There is a relationship between a current right shoulder condition and complaint of bursitis noted during service?  

g) The Veteran has disabilities of the right knee, low back and right shoulder as the result of diving duties in service.

h) Current disability of the right shoulder and low back are more likely than not of post service onset and unrelated to active duty?  

i) The examination report must include thorough rationale for the opinions and conclusions reached.

In formulating the medical opinions, the examiner is asked to consider that the term "at least as likely as not" does not mean within the realm of possibility, rather that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation. 

3.  The RO should ensure that the medical report requested above complies with this remand, especially with respect to the instructions to provide competent medical opinions.  If the report is insufficient, or if an action requested is not taken or is deficient, it must be returned to the examiner for correction. See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After taking any further development deemed appropriate, re-adjudicate the remaining issues on appeal.  If a benefit sought on appeal is not granted, provide the appellant and his representative a supplemental statement of the case and afford them an opportunity to respond before the case is returned to the Board for disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


